         Case 1:20-cr-00006-PB Document 98 Filed 09/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA              ]
                                      ]
v.                                    ]               No. 20-CR-00006-PB
                                      ]
CHRISTOPHER CANTWELL                  ]
                                      ]


    OBJECTION TO GOVERNMENT’S MOTION IN LIMINE TO EXCLUDE
 EVIDENCE OF POLITICAL OPINIONS, ENDORSEMENTS OF VIOLENCE, OR
   RACIST OR ANTI-SEMITIC STATEMENTS ATTRIBUTED TO VICTIM OR
                       VICTIM’S ASSOCIATES

      The Defendant herein notes his objection to the Government’s motion in limine

to exclude evidence. ECF 66. The Defendant incorporates the factual background and

legal arguments presented in Defendant’s Motion in Limine # 1 in support of this

objection. ECF 68.

                                      Respectfully submitted,
                                      Christopher Cantwell
                                      By His Attorney,


Date: September 17, 2020              /s/ Eric Wolpin
                                      Eric Wolpin
                                      N.H. Bar No. 18372
                                      /s/Jeff Levin
                                      Jeff Levin
                                      N.H. Bar No. 21901
                                      Assistant Federal Defender
                                      Federal Defender Office
                                      22 Bridge Street
                                      Concord, NH 03301
                                      Tel. (603) 226-7360
                                      E-mail: eric_wolpin@fd.org
         Case 1:20-cr-00006-PB Document 98 Filed 09/17/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

        I hereby certify that the above document was served on September 17, 2020
to all counsel of record and in the manner specified herein: through ECF.

                                      /s/ Eric Wolpin
                                      Eric Wolpin
                                      N.H. Bar No. 18372
                                      Assistant Federal Defender
                                      Federal Defender Office
                                      22 Bridge Street
                                      Concord, NH 03301
                                      Tel. (603) 226-7360
                                      E-mail: eric_wolpin@fd.org
